Citation Nr: 1620115	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  09-13 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for left carpel tunnel syndrome (CTS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from April 1981 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for bilateral carpel tunnel syndrome.  

In his March 2009 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge. VA scheduled him for an August 2013 hearing and was notified him of that hearing in a July 2013 letter.  The Veteran failed to report for his scheduled hearing; the Board therefore deemed his request for a hearing to be withdrawn at that time.  

This case was initially before the Board in September 2013, when it was remanded for further development.  The case was returned to the Board in September 2015, at which time the Board denied service connection for hepatitis C, right CTS and numbness of the left leg.  

In the September 2015 decision, the Board also remanded the left CTS claim for additional development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.  


FINDING OF FACT

The Veteran's left carpel tunnel syndrome did not have onset during service and was not caused by service.



CONCLUSION OF LAW

The criteria for establishing service connection for left carpel tunnel syndrome have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in April 2008.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  As discussed in the merits section below, the October 2013 VA left CTS examination and the November 2015 addendum opinion are adequate.  

Finally, the Board acknowledges that this case was the subject of a September 2015 remand, which instructed that the Veteran's VA treatment records from the Fresno VA Medical Center be obtained, and that the AOJ obtain an addendum opinion from the October 2013 examiner.  VA treatment records from the Fresno VA Medical Center through December 2012 and from the Loma Linda VA Medical Center through March 2008 have been associated with the claims file; likewise, the October 2013 examiner rendered an addendum opinion in November 2015.  Therefore, the Board finds that its remand order has been substantially complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


Merits of Service Connection Claim for Left CTS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

During the course of the claim and appeal, for example in his November 2007 claim, the Veteran stated that he grabbed a live wire with his right hand while repairing a boiler during service; he said that the electricity entered through his right hand and exited through his left hand.  He reported that ever since that accident he has had carpel tunnel syndrome, but since it would go away he did not think it was a big deal.  

A review of the Veteran's service treatment records reveals that the Veteran was treated during military service for electrical burns of his right hand in February 1984.  The Board further notes that service connection has been established for those severe burn scars, as well as sensory neuropathy of his right hand, due to that electrical accident.  

The Veteran's left hand was found to be normal on his March 1984 separation examination.  A post-service December 1984 military examination noted a normal left hand/wrist as well as well as noting that the Veteran's right hand was burned during an electrical accident and the electricity exited his body through his left leg.  

The Board notes that the Veteran apparently had a motorcycle accident in January 1983, and he made some complaints regarding his left hand.  However, a January 1983 x-ray showed a normal left hand without bony abnormalities; no further treatment or complaints for the left hand/wrist appear in the Veteran's service treatment records.  Moreover, the Veteran's service treatment records do not demonstrate any complaints of, diagnosis of, or treatment for any left CTS or other neurological symptoms during military service, particularly contemporaneous with the February 1984 electrical accident.  

In June 1985, approximately a year after discharge from service, the Veteran filed for service connection for his right hand stemming from the electrical accident; there was no mention of any left hand problems or CTS at that time.  Several VA treatment records from 1984 through 1985 demonstrate treatment for right hand issues, but there is no notation of any left hand/wrist complaints.  Those treatment records demonstrate that the Veteran was employed at that time as a "garage service person."  

In January 1986, the Veteran underwent a VA examination.  He was noted as being a mechanic's helper at that time.  The Veteran was neurologically examined and there was no notation of any muscular atrophy or weakness; there was "no defect to sensation or coordination" noted at that time.  The examiner stated that he could "find no evidence of any organic disease of the peripheral or central nervous system" at that time.  

In March 1986, the Veteran underwent a neuropsychological examination.  During that examination, he complained of headaches, memory loss, and right-handed weakness.  The Board again notes the lack of any left hand/wrist complaints in any of these VA examinations related to his electrical shock accident.

Review of the Veteran's VA treatment records from Loma Linda VA Medical Center demonstrate that the Veteran was seen for complaints of pain in his wrist, elbows and shoulders through the Emergency Department in February 2006; he reported that the pain was intermittent, without stiffness, and that he had been having this pain for over a year.  He was diagnosed with chronic joint pain at that time, after examination showed no tenderness, effusion or crepitus of his wrists, elbows and shoulders; those joints also had full range of motion.  Another treatment record dated the same date noted that the Veteran reported that his pain had been present for 10 years.  

In an April 2006 VA primary care record, the Veteran had a physical to establish care with VA.  At that time he reported that he was a mechanic until December 2005, when he was unable to work.  The Veteran reported having carpel tunnel since he was a teenager.  He reported that his wrist brace did not help and he was in constant pain and he was unable to work due to his bilateral wrist pain; he wanted to get his wrists fixed so he could go back to work.  In the past medical history section, the Veteran was noted as having left CTS.  That examiner ordered an electromyelogram (EMG) of the Veteran's left upper extremity at that time.  The October 2006 EMG demonstrated findings indicative of left CTS, which was electrophysiologically moderate to severe.  

The Veteran underwent an orthopedic consultation in April 2008, at which time he was noted for having numbness in his left hand for as long as he can remember.  He reported that it was mild and transient in the past, but for the past couple of years it has been persistent and severe.  The clinician noted that he described a numbness pattern consistent with a median nerve distribution.  The clinician also noted that the EMG was consistent with compression of the median nerve at the wrist.  The clinician and the Veteran discussed his options, including continuing conservative treatment versus surgical intervention with a carpel tunnel release (CTR).  

In an April 2008 history and physical, the Veteran reported having left hand pain since 1982.  The examiner noted the electrocution injury in service with "440 volts entering right hand and exiting left hand."  The Veteran reported that since that time he has had intermittent numbness and pain in the left hand until a few years ago, then his symptoms were unrelenting.  The Veteran was noted as being a "slot mechanic" during that examination.  

The Veteran underwent a CTR for his left CTS in June 2008.  In a September 2008 treatment record, it was noted that his carpel tunnel surgery was successful and he had a marked improvement in his symptoms.  

The remaining balance of the Veteran's VA treatment records of record through December 2012-from the Palo Alto, Fresno, San Francisco, and Loma Linda VA Medical Centers-generally demonstrate that left CTS status post surgery on the was listed in the Veteran's "problems list," although he did not have any further complaints related to his left CTS throughout that period.  

The Veteran underwent a VA peripheral nerve examination in May 2011.  During that examination, the Veteran reported the following jobs after discharge from service: an auto mechanic for 5 years, a photocopier for 2 years, a field worker for 8 years, and a slot machine mechanic for 2 years.  After that, until 2008, the Veteran did "odd jobs," before stopping work due to his liver cancer.  The examiner noted the right hand electrical burn in February 1984.  The examiner noted that 220 and 440 volts from two different current sources entered the Veteran's right hand and thumb and went to the trunk area before exiting though his left upper and left lower extremities, though his sole to the ground.  The examiner noted that the Veteran's extensive work history after the military suggested that there was no real motor weakness due to the electrical accident.  The Veteran reported that his left hand was somewhat numb at that time.  The examiner noted the Veteran's past left CTS surgery in June 2008.  

On examination, the Veteran had normal power and coordination in both upper extremities, without any atrophy, fasciculations, involuntary movements, or tremors.  He had a scar secondary to his left CTR surgery.  His sensory examination revealed a reduced sensation to pinprick in glove distribution in both upper extremities, two-thirds of the way up the forearms bilaterally and symmetrically.  Tinel signs were negative when tapping on the left median and ulnar nerves, but positive in those right nerves.  An EMG revealed that the median and ulnar nerves were "now normal and there is no recurrence of carpal tunnel syndrome on either side.  There is no neuropathy recordable in upper extremity nerves."  The examiner noted that the Veteran had idiopathic polyneuropathy causing his absent ankle jerks and glove and stocking hypesthesia in all four extremities and was considered secondary to heavy alcohol ingestion for 24 years.  The examiner addressed the Veteran's right hand symptomatology in a medical opinion, although he did not address the left CTS at that time.  

The Veteran underwent another VA peripheral nerve examination in October 2013.  During that examination, he was diagnosed with operated left CTS and idiopathic polyneuropathy related to alcohol use.  The Veteran reported the 1984 electrocution of his right arm with a skin graft for burns while in service.  The examiner noted that burn site was numb over the right thenar area.  The examiner additionally noted the left CTS surgery in 2008, after the September 2006 EMG.  Also noted was the Veteran drank a quart of whiskey a day from 1974 to 2008 before entering alcohol rehab therapy.  

On examination, the Veteran had mild paresthesias and/or dysesthesias and numbness in all four of his extremities.  Muscle strength testing was normal and there was no muscle atrophy.  The Veteran's biceps and triceps reflexes were normal bilaterally, although his brachioradialis was hypoactive bilaterally.  The Veteran's sensory examination was normal in the shoulder area (C5) and inner/outer forearm (C6/T1) bilaterally, but was decreased in his hand/fingers (C6-8) bilaterally.  The examiner noted the glove-and-stocking hypesthesia in all limbs was due to polyneuropathy, although the Veteran's right thenar hypesthesia was from the skin graft due to his electrical burns.  Tinel's and Phalen's signs were negative bilaterally.  The examiner noted that the Veteran's left median nerve was shown to be mild incompletely paralyzed; no other upper extremity nerve groups were shown to have any neurological problems.  The examiner additionally noted that the Veteran's left upper extremity EMG was normal in October 2013.  The examiner noted that there was no recurrence of CTS on the left side after the CTR in 2008.  

The examiner opined that the Veteran's left CTS was less likely than not incurred in or caused by his in-service injury, event or illness, because "carpel tunnel syndrome is not found on r[igh]t side where electric-shock-injury w[a]s sustained and therefore not related.  Electric-shock-injury was not sustained on left side where carpel tunnel was operated, and so not related."

In a November 2015 addendum, the October 2013 examiner again opined that the Veteran's left CTS was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  He concluded as follows:

1. Vet[eran] served in Navy 1981-84, then worked outside for many y[ea]rs, and had EMG in 2006 to diagnose l[ef]t CTS and operate same in 2008, more than 20 y[ea]rs after military separation.  It i[s] therefore concluded that l[ef]t CTS is not due to military service but due to jobs after military.  
2. Electric shock in military caused skin burns on r[igh]t arm and did not injure l[ef]t arm.  On [October 2013] EMG, r[igh]t CTS was not found where electric shock occurred.  L[ef]t CTS was also not found then where surgery was [d]one in 2008.  Therefore it is concluded that l[ef]t CTS was not the result of electric shock in service to r[igh]t hand.

Based on the foregoing evidence, the Board finds that service connection for left CTS is not warranted.  First, the Board acknowledges that the evidence demonstrated that the Veteran had a diagnosis of left CTS during the appeal period, even though it appears to have resolved during the appeal period after his June 2008 CTR.  Therefore, the first element of service connection-a present disability-has been met in this case.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").

With regards to the Veteran's service, the Board notes that left CTS was not shown to have been diagnosed during military service or for many years thereafter.  In fact, there is no evidence of any left CTS or any other attendant symptomatology of that disorder shown during military service.  Rather, the Veteran's claimed in-service injury in this case is his electrocution accident in February 1984 to his right hand.  

The Board acknowledges that the Veteran stated that he had carpel tunnel syndrome since his electrocution accident in service.  Two determinations must be made with regard to his assertion.  First, whether he is competent to diagnose an in-service condition.  Second, whether his reports of symptoms during service or in the several years that follow service for that matter, are credible.  

The record does not show that the Veteran has expertise in medical matters.  He is therefore a non-expert, or layperson.  Whether a lay diagnosis is competent evidence depends on the facts of the case. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  From the medical evidence of record it is clear that diagnosing CTS requires testing and interpretation by a medical professional.  Furthermore, whether someone has CTS, as opposed to some other condition or no chronic condition is a complex, not a simple matter.  Such a diagnosis is not within the realm of knowledge of a layperson.  Therefore, the Veteran's diagnosis of in-service CTS is not competent evidence.  

A layperson is competent to report symptoms that the person observed.  The contemporaneous evidence, including the Veteran's complaints for treatment during and after the accident in service, does not contain any left hand/wrist symptomatology or other CTS-like complaints.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Likewise, the Veteran's initial service connection claim for compensation benefits did not indicate any left hand/wrist or CTS symptomatology stemming from that electrocution incident.  

Moreover, the VA treatment records in 1984 and 1985, and the 1986 neurological VA examination did not demonstrate any complaints of left hand/wrist problems related to that electrocution incident in service, and in fact, no left hand/wrist neurological problems were shown during either the January or March 1986 VA examinations.  See Buchanan v Nicholson, 451 F.3d 1331 (Fed Cir. 2006) (lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  As a finder of fact, the Board may weigh the absence of contemporaneous medical records when assessing the credibility of the lay evidence); Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  

Significantly, there are no left hand/wrist complaints at all until seeking treatment in 2006.  In those 2006 treatment records, the Veteran stated that his left hand numbness and began a year or 10 years prior to that treatment.  The Board then notes that the Veteran reported that his CTS began "as a teenager" in April 2006; the Veteran was not a teenager during military service, as noted by his birthdate.  Significantly, it is not until 2008-after the Veteran had filed his claim for compensation benefits-that he began reporting that his onset of left CTS symptomatology in 1982-during service-to treatment providers.  These inconsistencies impact negatively on the credibility of his reports of in-service left wrist symptoms.  

In light of the Veteran's inconsistent statements regarding onset of his symptomatology as well as the contemporaneous medical evidence to the contrary, the Board must find that the Veteran's statements regarding ongoing left CTS symptomatology since his electrocution accident to his right hand in service to be not credible and to be of little probative value in this case.  

Also acknowledged is the May 2011 examiner's statement that 220 and 440 volts from two different current sources entered the Veteran's right hand and thumb and went to the trunk area before exiting though his left upper and left lower extremities, though his sole to the ground.  The Board finds no reference to this history of current exiting his left upper extremity in the records contemporaneous to service.  Rather, the December 1984 report documents the pat as to the left foot.  As such, the Board affords more probative weight to the more contemporaneous evidence and finds that the left upper extremity was not involved in the electrical injury.  

The October 2013 examiner's opinion is highly probative negative evidence in this case.  The examiner considered the Veteran's medical history, the service treatment records, as well as examination of the Veteran.  That examiner's opinion was that the Veteran's left CTS was not related to military service, as that disorder was not shown until more than 20 years after military service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim, which weighs against the claim).  He additionally found that the Veteran's work history after military service-which the Board notes include several occupations that necessitate repetitive motion of the hands-more likely caused the Veteran's left CTS.  With regards to the Veteran's allegations that his electric shock in service caused his left CTS, the examiner noted that the Veteran's right hand/wrist-the side that was electrocuted-did not have any CTS symptomatology; he further noted that there was no electric burns on the Veteran's left upper extremity after the electric shock as there was on the right.  Finally, the examiner noted that the Veteran's left CTS has not returned after the CTR surgery, indicating that there was not any nerve damage that was the result of the electric shock during military service.  

There is no other more probative evidence to refute the October 2013 examiner's findings in this case; the probative value of the October 2013 examiner's opinion outweighs any probative value of the Veteran's above noted lay statements regarding continuous symptoms since service.  

Accordingly, in light of above evidence, the Board concludes that service connection for left carpel tunnel syndrome must be denied.  See 38 C.F.R. §§ 3.102, 3.303.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence 

(CONTINUED ON NEXT PAGE)

is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102.  


ORDER

Service connection for left carpel tunnel syndrome is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


